DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/23/2021, claims 3 and 19 have been amended, and claims 1-2 have been cancelled. Currently, claims 3-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7-9, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080068322 A1), further in view of Ryu (US 20060044252 A1)
Regarding claim 3, Ryu a display driving device for driving a display apparatus comprising a pixel array, (Para 32) comprising 
a signal controlling device for providing an image data signal for the display apparatus, comprising: a scanning signal controlling device (Fig. 2. So the circuitry that sends various signal to 410 is the scanning signal controlling device) configured to output a scanning signal that initiates a scanning of the pixel array; (Para 39. Vsync, Hsync are the scanning signal)
However Lee does not teach an image data segmenting device configured to receive the scanning signal and a data signal representing a frame of image from a data source, and to segment the data signal in response to the scanning signal to output a first set of image data signals and a second set of image data signals, wherein the first set of image data signals comprises data information of a first set of column pixels in the frame of image and the second set of image data signals comprises data information of a second set of column pixels in the frame of image; a pixel array driver configured to receive the scanning signal and generate a pixel array driving signal in response to the scanning signal, to switch on pixel units in each row in the pixel array row by row; a first 
However Ryu teaches an image data segmenting device configured to receive the scanning signal and a data signal representing a frame of image from a data source, and to segment the data signal in response to the scanning signal to output a first set of image data signals and a second set of image data signals, (Fig. 3: Controller 50 split data into odd and even data and send it off into respectively data driver.  The controller 50 is analagous to the controller 410 of Ryu. Para 20-24)
wherein the first set of image data signals comprises data information of a first set of column pixels in the frame of image and the second set of image data signals comprises data information of a second set of column pixels in the frame of image. (Para 20-24)
a pixel array driver configured to receive the scanning signal and generate a pixel array driving signal in response to the scanning signal, to switch on pixel units in each 
a first data driver configured to receive the first set of image data signals and the pixel array driving signal, generate a first set of data driving signals in response to the first set of image data signals and the pixel array driving signal that were received, and supply power to corresponding pixel units of a first set of pixel units in a row of switched-on pixel units based on the first set of data driving signals; (Para 20-27.  Fig 3 shows first and second data driver.)
and a second data driver configured to receive the second set of image data signals and the pixel array driving signal, generate a second set of data driving signals in response to the second set of image data signals and the pixel array driving signal that were received, and supply power to corresponding pixel units of a second set of pixel units in a row of switched-on pixel units based on the second set of data driving signals. (Para 20-27.  Fig 3 shows first and second data driver)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee with Ryu to teach an image data segmenting device configured to receive the scanning signal and a data signal representing a frame of image from a data source, and to segment the data signal in response to the scanning signal to output a first set of image data signals and a second set of image data signals, wherein the first set of image data signals comprises data information of a first set of column pixels in the frame of image and the second set of image data signals comprises data information of a second set of column pixels in the frame of image; a pixel array driver configured to receive the scanning signal and 

Regarding claim 7, Lee and Ryu already teach the display driving device according to claim 3, 
And Ryu further teaches wherein the display driving device comprises a synchronous controlling device, wherein the synchronous controlling device is configured to receive the pixel array driving signal, and is configured to transmit a second triggering signal to the first data driver and a third triggering signal to the second data driver in response to the pixel array driving signal, wherein the first data driver is configured to supply power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units in response to the second triggering signal, and 

Regarding claim 8, Lee and Ryu already teach a display apparatus,
And Ryu further teaches comprising: a display panel comprising a pixel array, the display panel comprising n row driving lines and m data lines, n and m being integers greater than 1; (Fig. 3 shows the array. Para 20-27)
and the display driving device according to claim 3; wherein an output of the pixel array driver is connected to the n row driving lines; and wherein an output of the first data driver is connected with a first set of data lines of the m data lines, and an output of the second data driver is connected with a second set of data lines of them data lines.(Para 20-27)

Regarding claim 9, Lee and Ryu already teach the display apparatus according to claim 8, 
And Ryu further teaches wherein the display panel comprises a liquid crystal display panel or an OLED display panel. (Para 3)

Regarding claim 13, Lee and Ryu already teach the display apparatus according to claim 8, 


Regarding claim 14, Lee and Ryu already teach the display apparatus according to claim 13, 
And Ryu further teaches wherein the first set of column pixel units comprises even-numbered column pixel units in the pixel array, and the second set of column pixel units comprises odd-numbered column pixel units in the pixel array. (Fig. 3 shows the array. Para 20-27)

Regarding claim 15, Lee and Ryu already teach a display driving method for driving the display apparatus according to claim 8, 
and Ryu further teaches the display driving method comprising: a) outputting a scanning signal by the scanning signal controlling device to initiate the scanning of the pixel array of the display apparatus;(Para 22)
b) segmenting the data signal of the frame of image by the image data segmenting device in response to the scanning signal to output the first set of image data signals and the second set of image data signals; (Para 23-24)
c) receiving the scanning signal by the pixel array driver and outputting the pixel array driving signal to the pixel array by the pixel array driver in response to the 
d) receiving the first set of image data signals and the pixel array driving signal by the first data driver, and generating the first set of data driving signals by the first data driver in response to the first set of image data signals and the pixel array driving signal that were received, and supplying power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units by the first data driver based on the first set of data driving signals; and (Para 26-27)
 e) receiving the second set of image data signals and the pixel array driving signal by the second data driver, and generating the second set of data driving signals by the second data driver in response to the second set of image data signals and the pixel array driving signal that were received, and supplying power to the corresponding pixel units of the second set of pixel units in the row of switched-on pixel units by the second data driver based on the second set of data driving signals. (Para 22, 26-27)

Regarding claim 18, Lee and Ryu already teach the display driving method according to claim 15, 
And Ryu further teaches wherein the display driving device also comprises a synchronous controlling device, and d) and e) of the display driving method are replaced by operations comprising: h) transmitting the pixel array driving signal to the synchronous controlling device by the pixel array driver; i) generating a second triggering signal transmitted to the first data driver and a third triggering signal transmitted to the second data driver by the synchronous controlling device in response 
j) receiving the first set of image data signals, the pixel array driving signal and the second triggering signal by the first data driver, and generating the first set of data driving signals by the first data driver in response to the first set of image data signals, the pixel array driving signal and the second triggering signal that were received, and supplying power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units by the first data driver based on the first set of data driving signals; and k) receiving the second set of image data signals, the pixel array driving signal and the third triggering signal by the second data driver, and generating the second set of data driving signals by the second data driver in response to the second set of image data signals, the pixel array driving signal and the third triggering signal that were received, and supplying power to the corresponding pixel units of the second set of pixel units in the row of switched-on pixel units by the second data driver based on the second set of data driving signals. (Para 20-27. Fig. 3 shows Scan driver turns on pixels line by line. GCS and DCS are the pixel array driving signal)

	Regarding claim 19, please refer to rejection for claim 3 as Ryu already teaches odd and even column pixels corresponding to odd and even data lines (Para 20-24).

	Regarding claim 20, Lee and Ryu already teach a display apparatus, 


Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080068322 A1), further in view of Ryu (US 20060044252 A1,), further in view of Miao et al. (US 20170269416, foreign priority application 201510711721.8 published 12/30/2015)
Regarding claim 4, Lee and Ryu already teach the display driving device according to claim 3, 
And Ryu further teaches and wherein the pixel array driving signal comprises a gate line driving signal. (Para 20-27. Fig. 3 shows Scan driver turns on pixels line by line.)
However Lee and Ryu do no teach wherein the pixel array driver comprises a GOA circuit.
However Miao teaches wherein the pixel array driver comprises a GOA circuit. (Para 43)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Ryu with Miao to teach wherein 

Regarding claim 10, Lee and Ryu already teach the display apparatus according to claim 8, 
However Lee and Ryu do not teach wherein the pixel array driver and the first data driver are integrated in a first chip, the second data driver is integrated in a second chip, and the first chip and the second chip are arranged in a same frame area of the display panel.
However Miao teaches integration of different circuitry (Para 44)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Ryu with Miao to teach wherein the pixel array driver and the first data driver are integrated in a first chip, the second data driver is integrated in a second chip, and the first chip and the second chip are arranged in a same frame area of the display panel in order to produce the predictable result if image display with integration of various circuitry depending on device specification.


Regarding claim 11, Lee and Ryu already teach the display apparatus according to claim 8, 
And already teaches the first and second data driver are in opposite frame areas. (Fig. 3)

However Miao teaches integration of different circuitry (Para 44, 93)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Ryu with Miao to teach wherein the pixel array driver and the first data driver are integrated in a first chip, the second data driver is integrated in a second chip, and the first chip and the second chip are respectively in opposite frame areas of the display panel in order to produce the predictable result if image display with integration of various circuitry depending on device specification.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080068322 A1), further in view of Ryu (US 20060044252 A1), further in view of Chou (US 20050168429 A1).
Regarding claim 5, Lee and Ryu already teach the display driving device according to claim 3, 
And Ryu further teaches the trigger signals are sent to the first and second data driver from a controller. (Para 20-27.  Fig 3 shows first and second data driver.)
However Lee and Ryu do not teach wherein the first data driver also generates is further configured to generate a first triggering signal while supplying power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel 
However Chou teaches wherein the first data driver also generates is further configured to generate a first triggering signal while supplying power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units based on the first set of data driving signals, and to transmit the first triggering signal to the second data driver so that the second data driver starts supplying power in response to the first triggering signal. (Figs. 2-2D shows the configuration of the sources drivers wherein each driver is driven based on the signal output form the previous driver.. Para 44-53.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Ryu with Arai to teach wherein the first data driver also generates is further configured to generate a first triggering signal while supplying power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units based on the first set of data driving signals, and to transmit the first triggering signal to the second data driver so that the second data driver starts supplying power in response to the first triggering signal in order to produce the predictable result of driving the data drive to display image by adopting the date driver circuity configuration as taught by Chou.

Regarding claim 6, Lee, Ryu and Chou already teach the display driving device according to claim 5, 


Regarding claim 16, Lee and Ryu already teach the display driving method according to claim 15, 
However Lee and Ryu does not teach wherein e) of the display driving method is replaced by operations comprising: f) generating a first triggering signal by the first data driver during supplying of power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units based on the first set of data driving signals, and transmitting the first triggering signal to the second data driver; and g) receiving the second set of image data signals, the pixel array driving signal and the first triggering signal by the second data driver, and generating the second set of data driving signals by the second data driver in response to second set of image data signals, the pixel array driving signal and the first triggering signal that were received, and supplying power to the corresponding pixel units of the second set of pixel units in the row of switched-on pixel units by the second data driver based on the second set of data driving signals.

Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Ryu with Chou to teach wherein e) of the display driving method is replaced by operations comprising: f) generating a first triggering signal by the first data driver during supplying of power to the corresponding pixel units of the first set of pixel units in the row of switched-on pixel units based on the first set of data driving signals, and transmitting the first triggering signal to the second data driver; and g) receiving the second set of image data signals, the pixel array driving signal and the first triggering signal by the second data driver, and generating the second set of data driving signals by the second data driver in response to second set of image data signals, the pixel array driving signal and the first triggering 

	Regarding claim 17, refer to rejection for claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080068322 A1), further in view of Ryu (US 20060044252 A1,), further in view of Miao et al. (US 20170269416, foreign priority application 201510711721.8 published 12/30/2015), further in view of Takahashi (US 20030210215 A1).
Regarding claim 12, Lee, Ryu and Miao already teaches the display apparatus according to claim 10, 
However Lee, Ryu and Miao do not teach wherein the signal controlling device is integrated in a processor which is connected to the first chip and the second chip by a flexible circuit board.
However Takahashi further teaches wherein the signal controlling device is integrated in a processor which is connected to the first chip and the second chip by a flexible circuit board. (Para 68)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee, Ryu and Miao with Takahashi to teach wherein the signal controlling device is integrated in a processor which is .

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
On pages 11-13, applicant alleged that “Ryu describes an organic light emitting display. As shown in FIG. 3 of Ryu, the organic light emitting display includes a first data driver 12 and a second data driver 14. The Office Action asserts that Ryu already discloses above distinguishing features a) and b) (see page 5 in the Office Action). However, Applicant respectfully disagrees for the following reasons.
The Office Action asserts that GCS and DCS are the pixel array driving signal (see the second paragraph, page 5 in the Office Action). Applicant respectfully submits that such an opinion is untenable.
According to the present application, the pixel array driving signal Vgate is used to switch on the pixel units in the pixel array row by row, and the pixel array driving signal Vgate may be a gate line driving signal. However, Ryu discloses expressly that the signal GCS is only the scan control signal, rather than the scan signals for driving the scan lines, and the signal DCS is the data control signal used for generating the data signals (see paragraphs [0022] and [0023] of Ryu). That is, neither GCS nor DCS is used to drive the scan lines to switch on the pixels 1 row by row.

Furthermore, according to the present application, the first set of data driving signals are generated in response to the first set of image data signals and the pixel array driving signal that were received, and the second set of data driving signals are generated in response to the second set of image data signals and the pixel array driving signal that were received. For better reference, FIG. 2 of the present application has been reproduced below.
Throughout the disclosure, Ryu fails to disclose or suggest that the data control signal DCS is generated in response to the scan control signal GCS or the scan signals, or the data signals for driving the data lines are generated in response to the scan control signal GCS or the scan signals.
From the above analysis, Ryu also fails to disclose or suggest above distinguishing features a) and b) of amended Claim 3.
Miao, Chou and Takahashi also fail to disclose or suggest above distinguishing features a) and b) of amended Claim 3. In addition, there is no evidence showing that these distinguishing features belong to so-called common knowledge in the art. Therefore, amended independent Claim 3 is non-obvious and patentable over the cited references.”

On page 13, applicant alleged that “Moreover, as described in the Specification of the present application, with these distinguishing features, the solution recited in amended Claim 3 can achieve at least the following advantageous effects: the pixel array driving signal Vgate may be used to simultaneously control two sets of data driving signals to supply power to two sets of pixel units in the same row, so as to avoid the problem of poor synchronization of two sets of pixel array driving signals (for example, two sets of gate line driving signals) caused by the difference in line resistances, thereby ensuring that images displayed on the display apparatus are better matched when an ultra-high resolution image is displayed.”
Examiner finds the argument not persuasive. In this case, the features as argued are not recited in the claims, and the Examiner clearly rejected the claim, in this case claim 3 as shown in the rejection for claim 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HANG LIN/Primary Examiner, Art Unit 2626